Citation Nr: 0316234	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1993 rating decision which denied the veteran's 
application to reopen his claim for service connection for a 
back disorder.

2.  Entitlement to an effective date prior to August 25, 
1994, for the grant of service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for degenerative 
disc disease and myofascial contracture of the lumbar spine, 
with atrophy of the paraspinous muscles, and made the grant 
effective August 25, 1994.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The RO initially denied service connection for a back 
disorder in July 1976; the veteran and his accredited 
representative were notified in writing of the adverse 
decision and his appellate rights in July 1976 but did not 
appeal.

3.  The veteran filed an application to reopen this claim in 
July 1992 which was denied by the RO in March 1993; the 
veteran was properly notified of the adverse decision and of 
his appellate rights in March 1993, but did not appeal.

4.  The March 1993 unappealed RO rating decision, which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a back 
disorder, was consistent with and supported by the evidence 
then of record and the existing legal authority.  

5.  The veteran's filed another application to reopen his 
claim for service connection for a back disorder on August 
25, 1994, which the RO denied in July 1995; on appeal, the 
Board reopened the claim in February 1998 and remanded the 
case for further development.  

6.  The Board's development request yielded a February 1999 
medical opinion which constitutes the first evidence of 
record linking the veteran's back disorder to his military 
service; in July 1999, the RO granted service connection for 
a back disorder, effective August 25, 1994.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for a back disorder, is final and was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2002).

2.  An effective date prior to August 25, 1994, for the award 
of service connection for a back disorder is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 
3.155, 3.158, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the 
reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims of 
CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the VCAA is not applicable to the issue of CUE in 
the prior RO rating action.

With respect to the veteran's earlier effective date claim, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The appellant was notified in the RO's July 1999 rating 
decision that the date of his claim to reopen was the 
assigned effective date for the grant of service connection.  
The rating decision, April 2000 statement of the case (SOC), 
and the May 2002 supplemental statement of the case (SSOC) 
informed the appellant of the evidence needed to substantiate 
his claim.  In the May 2002 SSOC, the RO notified the veteran 
of the evidence he should provide and which evidence would be 
retrieved by VA.  The provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 have been satisfied.  See Quartuccio, 
supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records as well as VA medical records.  The 
veteran has also been afforded a VA examination for the 
purpose of determining the etiology of his back disorder.  
The Board therefore finds that additional development is not 
required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background.  The record shows that the veteran 
submitted an initial claim of entitlement to service 
connection for a back injury in March 1976.  In a rating 
decision dated in June 1976, the RO reported that the service 
medical records were silent for any indication or notation of 
a back injury, and the first evidence of a back disorder was 
in May 1968, when the veteran was treated for a ruptured 
lumbar intervertebral disc.  

Specifically, the evidence of record before the RO at the 
time of its March 1976 decision consisted of some of the 
veteran's service medical records, as well as private and VA 
medical records.  The service medical records, albeit 
incomplete, included copies of morning reports which showed 
that the veteran received unspecified medical treatment on 
five occasions in November and December 1952.  No information 
as to the nature of this medical treatment was shown.  The 
claims file also contained the veteran's separation medical 
examination report, dated in February 1953.  No back or spine 
disorders are noted in the report.  Only one physical defect 
was noted: diminished hearing on the right side due to a 
concussion injury.  The report also shows that the veteran 
sprained his right ankle in service, noting that there was no 
fracture and no current symptoms.

Private medical records associated with the claims folder at 
the time of the March 1993 rating decision consist of an 
outpatient record from Dr. Vinis, dated in 1974, reflecting 
complaints of and treatment for back pain, of several days 
duration, and a letter from Dr. Ivey, dated in April 1976, 
stating that the veteran was treated in 1968 for a ruptured 
lumbar intervertebral disc.

VA medical records, dated in March and April 1976, indicate 
the veteran's reported history of an injury to his back in 
1952 due to a fall, which had caused his back to hurt since 
that time.  X-rays of the lumbosacral spine revealed 
degenerative joint and disc disease at L5-S1.

The veteran subsequently filed an application to reopen his 
claim, dated June 26, 1992, and received in July 1992.  The 
veteran claims that June 26, 1992 is the appropriate 
effective date for the grant of service connection for a back 
disorder.  Evidence submitted in support of this claim 
consists of a December 1992 VA outpatient record reflecting 
the veteran's history of an in-service injury with subsequent 
chronic pain.  Clinical assessment was of chronic pain, with 
questionable degenerative joint disease.  In a rating 
decision dated in March 1993, the RO denied the veteran's 
claim to reopen his back disorder claim for service 
connection.  The veteran was notified the same month that his 
claim to reopen had been denied, and he was advised of his 
appeal rights.  No correspondence was received from the 
veteran regarding this decision within one year of the date 
of the letter.  

The veteran again filed a request to reopen his service 
connection claim in August 1994.  The RO denied the claim in 
July 1995, and the veteran perfected an appeal to the Board.  
The Board noted that since the March 1993 RO decision, 
additional service records, private medical records, and lay 
statements were added to the claims folder.  The veteran also 
testified at a personal hearing before the RO.  Based on this 
new evidence, the Board held in a February 1998 decision that 
new and material evidence, sufficient to reopen the veteran's 
claim, had been presented.

The new evidence considered by the Board in its February 1998 
decision included morning reports which show that the veteran 
received medical attention in September and November 1952.  
No indication of the type of treatment rendered is noted, 
however.  The new private medical evidence considered 
consisted of the following:  (1) an October 1965 outpatient 
report from A. McCallie, M.D., indicating that the veteran 
complained of low back pain and, by way of medical history, 
that he had two years of service in Korea with "no health 
problems;" (2) outpatient records from Dr. Ivey, dated from 
May 1968 to April 1976, showing complaints of pain in the 
lumbar spine, with x-rays showing a normal lumbar spine; (3) 
an employer's special back examination report, dated in 
August 1971, indicating that the veteran had no history of an 
injury and that x-rays showed narrowing of the L-S interspace 
with attempted lumbarization of S-1.

The veteran also submitted several sworn lay statements from 
fellow servicemembers.  One such statement indicates, in 
essence, that the veteran injured his back in Korea in July 
1952 after slipping and falling while guarding prisoners of 
war.  The other statements indicate that the veteran injured 
his back again in November 1952 when taking cover from enemy 
fire while engaging the enemy in combat.

During his August 1996 personal hearing at the RO, the 
veteran testified that he injured his back in July 1952 and 
again in November 1952 during the Korean conflict.  He stated 
that he received medical treatment, including a plaster cast, 
but that other servicepersons' more serious injuries 
prohibited him from obtaining proper medical care.  He stated 
that he saw several private physicians, beginning soon after 
service, but that most of them had died or could not be 
located.  He testified that his current back disorder made it 
difficult to bend over and was very painful.

As a result of the Board's February 1998 decision to reopen 
the veteran's claim, the Board also remanded the case to 
afford the veteran an orthopedic examination.  In February 
1999, this examination yielded a medical opinion linking the 
veteran's back disorder to his military service.  In July 
1999, the RO granted entitlement to service connection to a 
back disorder, effective August 24, 1994, the date of his 
claim to reopen.

I.	CUE

Legal Criteria.  The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of CUE.  Under 
38 C.F.R. 3.105(a), "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided the following guidance with regard 
to a claim of CUE:

In order for there to be a valid claim 
of 'clear and unmistakable error,' 
there must have been an error in the 
prior adjudication of the claim.  
Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the 
time were incorrectly applied.  The 
claimant, in short, must assert more 
than a disagreement as to how the facts 
were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, 
such errors do not give rise to the 
need for revising the previous 
decision.  The words 'clear and 
unmistakable error' are self-defining.  
They are errors that are undebatable, 
so that it can be said that reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  A determination 
that there was a 'clear and 
unmistakable error' must be based on 
the record and the law that existed at 
the time of the prior AOJ [agency of 
original jurisdiction] or Board 
decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudication had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In Luallen v. Brown, 8 Vet. App. 92, 94 (1996), the Court 
provided several examples of situations that are not CUE.  
These include the following: (1) change in diagnosis, such as 
a new medical diagnosis that "corrects" an earlier diagnosis 
which was considered in a final rating decision; (2) failure 
by VA to fulfill the duty to assist the claimant; or, (3) 
disagreement as to how the facts were weighed or evaluated.  

Analysis.  The veteran asserts, in essence, that the March 
1993 rating decision that denied the veteran's request to 
reopen his claim for service connection for a back disorder 
on the basis of new and material evidence was clearly and 
unmistakably erroneous.  The Board notes that the veteran was 
notified of this decision, but he did not file an appeal of 
this decision.  Therefore, the RO's March 1993 denial is 
final in the absence of CUE.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.105.

In assessing whether the rating action issued in March 1993 
was undebatably erroneous in concluding that the evidence 
presented by the veteran since the last final denial of his 
claim for service connection in March 1976 was insufficient 
to reopen his claim, the Board must limit its review to the 
evidence that was of record at the time that the decision was 
issued.  After a review of this evidence, the Board finds 
that the March 1993 rating decision was not clearly and 
unmistakably erroneous. 

By way of background, the Board notes that, initially, in 
March 1976, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, which raised a claim 
of entitlement to service connection for a back disorder.  By 
a June 1976 rating decision, service connection for a back 
disorder was denied on the basis that service medical records 
were negative for evidence of a back disability, and the 
first evidence of such a disability was not until many years 
after service.  The veteran was notified of this 
determination and did not appeal.  Pursuant to 38 C.F.R. § 
20.1103, a determination on the claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in 38 C.F.R. § 20.302.  See also 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a), 3.104.  

When the RO denied the veteran's July 1992 claim to reopen in 
March 1993, the evidence submitted since the June 1976 rating 
decision consisted primarily of a December 1992 VA clinical 
record reflecting the veteran's report that he had injured 
his back in Korea and had experienced chronic back pain since 
then.  At the time of the December 1992 evaluation, the 
examiner's assessment was of chronic back pain and 
questionable degenerative joint disease.

The RO, in its March 1993 denial, applied the law governing 
service connection and new and material evidence to reopen 
claims to the facts and concluded that the new evidence 
submitted by the veteran, consisting of VA medical evidence, 
was cumulative of previously considered evidence and did not 
show that the veteran's back disorder was etiologically 
related to the veteran's active military service.  See 38 
C.F.R. §§ 3.156, 3.303 (1992).  To the extent the veteran 
disagrees with such weighing of the facts, mere disagreement 
is not enough to show CUE.  See Fugo, supra; see also 
Russell, supra.  

In sum, the veteran has not shown an error in the March 1993 
decision that would manifestly change the outcome of the 
decision.  Specifically, he has identified no misapplication 
of the law or consideration by the RO of the wrong facts, and 
the evidence of record at the time .  As such, no CUE exists.

II.	Earlier Effective Date

With regard to the effective date, the Board notes that the 
law provides a general rule for the assignment of effective 
dates which should be followed unless the law provides a 
specific exception to the general rule to govern in certain 
circumstances.  The general rule is that the effective date 
of an award of VA benefits based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  Under this rule, the effective date of an award 
based on a claim reopened after final adjudication may be 
assigned later than the date of receipt of the claim - if the 
evidence showing the basis for the grant actually occurred 
after the claim was filed - but not earlier than the date of 
the claim to reopen.

Additionally, for the purposes of establishing service 
connection, the Court has held that service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997). The Court further held 
that a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and his current disability to be ultimately 
successful on the merits of the claim.  Kessel v. West, 13 
Vet. App. 9 (1999) (en banc);Wade v. West, 11 Vet. App. 302, 
305 (1998); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Analysis.  As noted above, the veteran initially filed a 
claim for service connection for a back disorder in March 
1976.  In June 1976, the RO determined that the evidence did 
not show treatment for a back disorder in service.  The 
veteran was notified in writing of the adverse decision and 
his appellate rights.  The veteran did not submit a notice of 
disagreement within one year of notice of the adverse 
decision.  That decision is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Subsequently, the veteran again 
filed a claim for service connection for a back disorder in 
July 1992.  This claim was denied in a March 1993 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.  Therefore, this decision is final.

As the March 1993 decision is a final and binding 
adjudication of the claim of service connection for a back 
disorder, the effective date for the grant of service 
connection cannot be earlier than the date of receipt of the 
veteran's application to reopen this claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q) (r).  Thus, in determining whether the 
veteran is entitled to an effective date earlier than August 
25, 1994, the Board must review the claims folder to 
determine the date of receipt of the veteran's application to 
reopen his claim and the entitlement arose.  

In this case, the veteran's claim was received on August 25, 
1994.  With respect to the issue of when entitlement to 
service connection arose, the Board has carefully reviewed 
the records on file.  Although various lay statements 
indicate that the veteran injured his back during service and 
the veteran has provided evidence of chronic pain after 
service, the veteran's February 1953 separation report does 
not show an abnormality of the back.  Post-service treatment 
records do reflect treatment for a back disorder, albeit many 
years after service.  There is nothing in the medical records 
prior to a February 1999 examination report which links the 
veteran's back disorder to his military service.  
Specifically, in February 1999, a physician indicated that, 
"It should be noted that I feel [the veteran's] back problem 
is related to his war injury."

As set forth previously, the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Here, the Board 
observes that it may be argued that medical evidence tending 
to link the veteran's back disorder to his service was not 
created until February 4, 1999, the date of the VA 
examination, and that, thus, the date entitlement arose was 
February 4, 1999.  The Board notes that the February 1999 
date is later than the date of the reopened claim.  The RO 
has assigned an effective date of August 25, 1994, for the 
grant of entitlement to service connection for a back 
disorder.  Inasmuch as applicable VA law and regulations 
provide that the effective date of an award of compensation 
based on a reopened claim can be no earlier than the date of 
the claim, the Board concludes that an effective date prior 
to August 25, 1994, for service connection for a back 
disorder may not be established.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

The March 1993 rating decision denying the veteran's request 
to reopen his claim for service connection for a back 
disorder was not clearly and unmistakably erroneous.

An effective date prior to August 25, 1994, for the grant of 
service connection for a back disorder is denied. 



	                        
____________________________________________
BETTINA S. CALLAWAY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

